Citation Nr: 1228053	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cervical and thoracic spine disorders, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative disease of the cervical and thoracic spines.  The Veteran timely appealed that issue.

This case was initially before the Board in March 2011 and January 2012, when it was remanded for further development.  The development from the most recent January 2012 remand having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand order, the Board instructed the RO to obtain records from the Durham, Charlotte, Richmond, and Salisbury VA Medical Centers; those documents have been associated with the Veteran's Virtual VA claims file.  Thus, the Board finds that its January 2012 remand order has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

During the development of his claim on remand, the Veteran was scheduled for a VA examination on May 3, 2012; a notification letter dated April 27, 2012 was sent, informing him of that examination.  The Veteran subsequently failed to report for that examination and the RO/AMC sent the case back to the Board after denying the claim in a May 2012 supplemental statement of the case.

In its informal hearing presentation, the Veteran's representative notes that no telephone contact was made with the Veteran regarding the scheduling of the VA examination, though they did contact him in order to confirm his new address.  The representative noted a VHA Directive which included telephone contact of the Veteran when scheduling a VA examination; it additionally was noted that the Veteran was living at a treatment facility, and that the mere 7-day time period between issuance of the letter scheduling the examination and the examination was insufficient.  The representative noted that it would take time for the mail to travel to the facility, be processed by the facility, and then given to the Veteran.  Further, even once in receipt of the notice, the Veteran would still require time to  make arrangements for transportation to the facility where the examination was being conducted.  The informal presentation additionally noted that the Veteran's sister is his medical power of attorney and that she recently informed the Veteran's representative that he was again relocated to a different treatment facility.  His medical condition resulted in frequent transfers between different facilities for treatment and rehabilitation.  

In light of the above, the Veteran's representative requested that the VA examination be rescheduled with extra attention paid to the Veteran's medical condition and its effect on transportation and travel.

The Board agrees that, in light of his medical condition, merely giving the Veteran 7 days' notice of a VA examination is not enough time.  Accordingly, the case should be remanded in order for VA to work with the Veteran, his sister (the medical power of attorney) and the Veteran's treatment providers to arrange for a a VA examination.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salisbury, Durham, Charlotte,   or Richmond VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Schedule the Veteran for VA orthopedic examination to determine whether his claimed cervical and thoracic spine disorders are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any cervical and thoracic spine disorders found, to include any arthritic conditions thereof.  The examiner should then state whether any cervical or thoracic spine disorders found, including any arthritic conditions thereof, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any motor vehicle accident therein.  

The examiner should specifically discuss the Veteran's lay evidence, service treatment records and the March 2007 VA examination report, as well as the gap between discharge from service and the Veteran's own report of no spinal complaints until 2006.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for cervical and thoracic spine disorders, to include degenerative joint disease therein.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


